DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-4 and 7-20 are pending. Claims 19 and 20 are withdrawn. Claims 1-4 and 7-18 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 7-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s amendment to limit the prepregs to be prepared at a process temperature not higher than 300 °C necessitated the new grounds of rejection relying upon the newly cited reference provided below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-4 and 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al. (U.S. Pat. No. 6783841) in view of Bridges et al. (U.S. Pat. No. 4869956) and Shenzhen Core-Tex Composite Materials Co., Ltd (“Manufacturing, application and development of PTFE/Teflon coated fiber glass fabric”, hereinafter referred to as Shenzhen).

I.	Regarding claims 1-4 and 11-18, McCarthy teaches a process for forming a metal-clad laminate comprising: impregnating a reinforcement material (fiberglass) with a solution comprising PTFE followed by drying at a temperature of less than 300 °C to obtain a first prepreg (Example 1, columns 19-20); impregnating the first prepreg with a solution comprising PFA (which has a lower melting point than PTFE) and drying at a temperature of less than 300 °C to form a second prepreg (Example 1, columns 19-20); and then laminating the second prepreg with a low profile copper metal foil (column 18, line 61-column 19, line 3 and Example 2, columns 19-20). McCarthy further teaches repeating the second impregnation and drying steps multiple times (Example 1, columns 19-20). McCarthy teaches use of an adhesive for attaching the prepreg to the metal foil and does not teach that the method can be performed without use of an epoxy resin or an adhesive film in the lamination step. McCarthy further fails to teach the first 
	First, Bridges teaches laminating fluoropolymer, in particular PFA (Example 1, column 5), to copper foil (abstract and Example 1, column 5) without the use of adhesive or epoxy resin (column 1, lines 66-column 2, line 2) by heating in a molding press (Example 1, column 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McCarthy’s process to perform the lamination step without the use of an epoxy resin or an adhesive film by using a specific PFA disclosed by Bridges in the second impregnation step in combination with Bridges’ heating/laminating process. One would have been motivated to make this modification as it requires fewer steps (no pretreatment steps) and smaller quantities of material (no adhesive film or epoxy resin) which results in an overall reduction in manufacturing cost and provides a product with cohesive and adhesive strength (see Bridges at abstract).
	Second, Shenzhen teaches impregnating fiberglass with PTFE and then drying only up to a temperature of 250 °C (pages 1, 2 and Figure 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McCarthy in view of Bridges process by only drying the first and second prepregs at a temperature up to 250 °C, as disclosed by Shenzhen, such that both the first and second prepregs would be prepared at process temperatures not higher than 300 °C. One would have been motivated to make this modification as Shenzhen stresses the importance of temperature control as too high of a temperature will cause local sintering and effect the next process of impregnation (page 2).



Conclusion
	Claims 1-4 and 7-20 are pending. 
Claims 19 and 20 are withdrawn. 
Claims 1-4 and 7-18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
March 18, 2022Primary Examiner, Art Unit 1759